TEISATITORNEY            GENERAL

 GERAID C. MANN
 -ON
AllolRNEY  G-SRAL




     Honorable T.-.&l.
                     Trlmble
     First Assistant State Superintendent
     Austin, Texas
     Dear Sir:                    Opinion No. O-1129
                                  Re: Transfer of scholastics
             We are in receipt of your letter of July 13, 1939, in
     which you request the opinion of this department upon the fol-
     lowing questlons:
              "Question 1. If a county superintendent per-
          forms a mandatory function as directed by the statu-
          tes, how can this mandatory act of the county super-
          intendent be reviewed by the county board of trus-
          tees?
              "Question 2. If, ln your finalngs, you can-
          elude that the mandatory act of transferring pupils
          by the county superintendent cannot be reviewed by
          the county board of trustees, will the sole power to
          transfer scholastics from one district to another
          rest with the parent or guardian of the student ap-
          plying for transfer?"
              Article   2696,
                            R.   C. S., 1925, provides In part as fol-
     lows:
               I,
                . D . provided that any district or independ-
          ent district being dissatisfied with any transfer
          made by the County Superintendent may appeal from
          such action to the County Board of Trustees of 8ald
          county who shall have the right to annul and cancel
          the transfer allowed by the County Superintendent."
             Whether a transfer shall be made from one district to
     another Is primarily of Interest to the parents of the child
     sought to be transferred and the two affected school districts.
     No provlslon Is made for an appeal by a parent who Is dlssatls-
     fled with the action of the County Superintendent and none Is
     necessary since the transfer will be made if the application is
     properly and duly filed,. If, however, an Interested school dls-
     trlct is dissatisfied with the transfer, it Is expressly given
     the right to appeal to the County School Board, which Is vested
Honorable T. M. Trlmble, page 2          O-1129


with the general management and control of school affairs in
the county, and upon such appeal being perfected the County
Board then may properly Inquire into the question of whether
such transfer should.be set aside in the interest of the proper
ad,mlnlstratlonof the school, subject to any statutory llmita-
tlon. Although no detailed procedure Is set out for perfsct-
lng such an appeal, we do not think this would be sufficient
to defeat the right of a school district to make application
and appear before the Board for a determination of the Issues
presented. If the school districts are not dissatisfied with
a transfer made within the statutory limitation, no appeal will
be presented, and the ministerial action of the County Super-
intendent will effectuate the desires of the parent.   In short,
the statute merely makes the County Board of School Trustees
the tribunal before which disputed transfers will be heard and
determined and not the County Superintendent.
        In answer to your first question, it Is our opinion
that the action of the County Superintendent in performing his
ministerial duty In entering a transfer of a scholastic may be
reviewed by the County Board of Trustees upon proper appll-
cation to such Board by an interested school district.
        Having determined that the action of .the County Super-
lntendent In transferring pupils can be reviewed by the County
Board of Trustees, your second question does not require an
answer.
                                  Yours very truly
                             ATTORNEY GENERAL OF TEAS

                                  By s/Cecil C. Cammack
                                       Cecil C. Cammack
                                       Assistant
ccc :mr:wc

APPROVED JULY 24,   1939
S/U. F. Moore
FIRST ASSISTANT
ATTORNl3YGERERAL
Approved Opinion Committee By TDR Chairman